Allen, J.
1. O’Brien’s acts upon the defendant’s premises were competent, as furnishing some reason to infer that he was acting in the defendant’s interests, under his employment; especially when taken in connection with the subsequent evidence that he was with the defendant when the latter applied for a license to keep the premises in question as a hotel. Commonwealth v. Locke, 145 Mass. 401.
2. Bailey’s testimony that empty lager beer bottles were found on August 19th, which were not there on July 8th, had *231some tendency to show a replenishing of the stock after the former seizure, and to support the charge of the indictment.
3. It was competent to show that the defendant applied for and obtained a license, to identify him as keeper of the premises. Commonwealth v. Andrews, 143 Mass. 23. Commonwealth v. Brown, 124 Mass. 318.
4. It was for the court to determine whether sufficient notice had been given to warrant the introduction of secondary evidence of the license. This was a preliminary question of fact, and we are unable to say that the determination of the court that sufficient notice had been given was wrong. Smith v. Brown, 151 Mass. 338, 340. Commonwealth v. Robinson, 146 Mass. 571, 580, 581, and cases there cited.

Exceptions overruled.